Citation Nr: 1023439	
Decision Date: 06/23/10    Archive Date: 07/01/10

DOCKET NO.  05-20 218	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois



THE ISSUE

Entitlement to an increased evaluation for parapsoriasis, 
currently evaluated as 30 percent disabling.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel




INTRODUCTION

The Veteran served on active duty from October 1970 to 
October 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Chicago, Illinois (RO) and several Board remands.  


FINDING OF FACT

The Veteran's skin disorder is manifested by lesions on the 
back, chest, abdomen, arms, buttocks, thighs, and right hand, 
which cover no more than 40 percent of his entire body and no 
more than 1 percent of exposed areas and which require only 
topical treatment and do not require constant or near-
constant systemic medications or intensive light therapy.


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for a skin 
disorder have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 
(West 2002); 38 C.F.R. § 4.118, Diagnostic Code 7822 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has certain notice and assistance requirements.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2009).  
Upon receipt of a substantially complete application for 
benefits, VA must notify the Veteran of what information or 
evidence is needed in order to substantiate the claim, and it 
must assist the Veteran by making reasonable efforts to 
obtain the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 
38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).
Prior to a February 2010 readjudication of the Veteran's 
claim, letters dated in March 2004, June 2007, and December 
2008 satisfied the duty to notify provisions.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, 16 Vet. App. 
183, 187 (2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 
473, 491 (2006); Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008), vacated and remanded, Vazquez-Flores v. Shinseki, No. 
2008-7150 (Fed. Cir. Sept. 4, 2009); see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (noting that a VCAA 
defect may be cured by the issuance of a fully compliant 
notification letter followed by a re-adjudication of the 
claim).  Further, the purpose behind the notice requirement 
has been satisfied because the Veteran has been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claim, to include the opportunity to 
present pertinent evidence.  Simmons v. Nicholson, 487 F.3d 
892, 896 (Fed. Cir. 2007); Sanders v. Nicholson, 487 F.3d. 
881, 887 (Fed. Circ. 2007), rev'd on other grounds, Sanders 
v. Shinseki, 556 U.S. - (2009).

The duty to assist the Veteran has also been satisfied in 
this case.  The Veteran's service treatment records, VA 
medical treatment records, and identified private medical 
treatment records have been obtained.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  In addition, the Veteran was provided 
with two VA examinations with regard to his skin disorder, 
one in May 2004, and one in July 2008.  The Veteran has not 
indicated that he found either examination to be inadequate.  
38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303, 
312 (2007).  The Board finds that the VA examinations are 
adequate, as they provide sufficient detail to rate the 
Veteran's service-connected skin disorder during the time 
period on appeal.  Accordingly, the Board finds that VA's 
duty to assist with respect to obtaining a VA examination or 
opinion regarding the issue on appeal has been met.  38 
C.F.R. § 3.159(c)(4).

Finally, there is no indication in the record that additional 
evidence relevant to the issue being decided herein is 
available and not part of the record.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  As there is no indication 
that any failure on the part of VA to provide additional 
notice or assistance reasonably affects the outcome of this 
case, the Board finds that any such failure is harmless.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006).

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule).  38 C.F.R. Part 4 (2009).  The Rating Schedule is 
primarily a guide in the evaluation of disability resulting 
from all types of diseases and injuries encountered as a 
result of or incident to military service.  The ratings are 
intended to compensate, as far as can practicably be 
determined, the average impairment of earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civilian occupations.  See 38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1 (2009).  Pertinent regulations do not require 
that all cases show all findings specified by the Rating 
Schedule, but that findings sufficient to identify the 
disease and the resulting disability and above all, 
coordination of the rating with impairment of function, will 
be expected in all cases.  38 C.F.R. § 4.21 (2009); see also 
Mauerhan v. Principi, 16 Vet. App. 436 (2002).

In considering the severity of a disability, it is essential 
to trace the medical history of the Veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2009).  Consideration of the whole recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  Although the 
regulations do not give past medical reports precedence over 
current findings, the Board is to consider the Veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).

With regard to the Veteran's claim for entitlement to an 
increased rating for a skin disorder, the present level of 
disability is of primary concern.  Staged ratings are, 
however, appropriate when the factual findings show distinct 
time periods in which a disability exhibits symptoms that 
warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 
505 (2007).

In July 1973, service connection for a skin disorder was 
granted, and awarded a 10 percent evaluation under 38 C.F.R. 
§ 4.118, Diagnostic Code 7899-7806, effective October 5, 
1972.  October 1975 and June 1978 rating decisions confirmed 
the 10 percent evaluation.  In November 2002, the Veteran 
filed a claim for an increased evaluation for his service-
connected skin disorder.  By a February 2003 rating decision, 
the RO granted an increased evaluation of 30 percent for the 
Veteran's skin disorder under 38 C.F.R. § 4.118, Diagnostic 
Code 7822, effective October 29, 2002.  An August 2003 rating 
decision continued the 30 percent evaluation.  In February 
2004, the Veteran filed the current claim for entitlement to 
an increased evaluation for his skin disorder.  In a June 
2004 rating decision, the RO continued the 30 percent 
evaluation.  In August 2004, the Veteran filed a notice of 
disagreement to the June 2004 rating decision, and in April 
2005, he perfected his appeal.

The Veteran's service-connected skin disorder is currently 
assigned a 30 percent rating pursuant to 38 C.F.R. § 4.118, 
Diagnostic Code 7822.  The Veteran contends that his 
symptomatology is worse than is contemplated under such a 
rating, and that a higher rating should be assigned.  In an 
August 2004 notice of disagreement, the Veteran argued that 
his skin disorder covered more than 40 percent of his body.  
In his April 2005 substantive appeal, the Veteran reported 
that his skin disorder covered at least 60 percent of his 
body and that it was located on his shoulders, legs, arms, 
back, and hands.

Diagnostic Code 7822 provides that papulosquamous disorders 
not listed elsewhere (including lichen planus, large or small 
plaque parapsoriasis, pityriasis lichenoides et varioliformis 
acuta, lymphomatoid papulosus, and pityriasis rubra pilaris) 
are evaluated as 30 percent disabling when there is 20 to 40 
percent of the entire body or 20 to 40 percent of exposed 
areas affected, or; when systemic therapy or intensive light 
therapy is required for a total duration of six weeks or 
more, but not constantly, during the past 12-month period.  
38 C.F.R. § 4.118, Diagnostic Code 7822.  A maximum 60 
percent evaluation is warranted when more than 40 percent of 
the entire body or more than 40 percent of exposed areas are 
affected, and; constant or near-constant systemic medications 
or intensive light therapy is required during the past 12-
month period.  Id.  Diagnostic Code 7822 also provides that 
parapsoriasis can be rated as disfigurement of the head, 
face, or neck (Diagnostic Code 7800) or scars (Diagnostic 
Codes 7801, 7802, 7803, 7804, or 7805), depending upon the 
predominant disability.  Id.
The Board observes that the rating criteria for disfigurement 
and scars were revised effective October 23, 2008.  See 73 
Fed. Reg. 54708-12 (Sept. 23, 2008).  The effective date of 
the revisions is October 23, 2008, and the revised criteria 
apply to all applications for benefits received by VA on or 
after that date.  As the Veteran's claim was received prior 
to October 23, 2008, the revised criteria are not for 
application in his case.  The amendment allows for a Veteran 
to request a review of a disfigurement or scar disability 
under the revised criteria irrespective of whether the 
Veteran's disability has increased since the last review.  
Id.  However, no such request has been made.

VA treatment records from February 2003 through May 2004 
reveal complaints of and treatment for a skin disorder.  A 
July 2003 treatment record notes the Veteran's complaints of 
hypopigmented patches on his back, chest, and abdomen.  He 
noted that he was using hydrocortisone ointment and Absorbase 
with no change, and that his skin was occasionally dry, but 
not pruritic.  The report reflects that an October 2002 
biopsy showed findings most consistent with pityriasis rosea 
and possibly guttate parapsoriasis.  Physical examination 
revealed no active lesions on the head, neck, hands, or feet.  
On the trunk and extremities, there were multiple 
hypopigmented patches and some reticular patches on the 
abdomen, near the axilla, arms, buttocks, and thighs.  There 
was no cervical, axillary, or inguinal lymphadenopathy.  The 
diagnosis was "[l]ikely [p]arapsoriasis" and the Veteran 
was instructed to continue moisturization with Absorbase and 
to discontinue the hydrocortisone ointment and begin using 
triamcinolone ointment.  In February 2004, the Veteran 
reported a history of hypopigmented patches on the back, 
chest, and abdomen.  He stated that he was compliant with his 
regimen of hydrocortisone ointment and triamcinolone 
ointment.  The Veteran noted that he felt that some of the 
patches were slightly larger and that there were a few 
additional spots.  He reported occasional pruritus on the 
patchy areas.  Physical examination of the head and neck 
showed no active lesions.  On the trunk and extremities, 
there were several hypopigmented areas and some reticular 
patches on the abdomen, near the axilla, the arms, the 
buttocks, and the thighs.  There were no active lesions on 
the hands or feet, and there was no axillary, cervical, or 
supraclavicular lymphadenopathy.  The diagnosis was 
parapsoriasis, and the Veteran was instructed to continue 
moisturization with Absorbase and using triamcinolone 
ointment.
In May 2004, the Veteran underwent a VA skin examination.  
The report notes the Veteran's complaints of light spots on 
his skin over the chest, abdomen, and back.  The examiner 
indicated that treatment for the skin disorder included 
topical steroid treatment including triamcinolone ointment 
and moisturizer with some improvement in dryness and itching.  
The Veteran reported that his skin disorder was intermittent 
and was not progressive or worsening.  He also indicated that 
there were no side effects of treatment and there was no 
functional impairment.  Physical examination revealed several 
hypopigmented patches over the chest greater than the abdomen 
and back.  There was one hypopigmented patch on the buttock 
and a few on the thighs.  No axillary, cervical, 
supraclavicular, or inguinal lymphadenopathy was noted.  
There were no systemic symptoms, and the skin disorder was 
not malignant.  There were no benign neoplasms or urticaria.  
There was no primary cutaneous vasculitis, no erythema 
multiforme, no scarring or disfigurement, no chloracne, no 
acne, no scarring alopecia, no alopecia areata, and no 
hyperhidrosis.  The percent of the entire body affected was 
less than 1 percent.  The diagnosis was mild parapsoriasis.

VA treatment records from June 2004 through July 2008 reveal 
continued complaints of and treatment for parapsoriasis.  In 
August 2004, the Veteran again complained of hypopigmented 
patches on his back, chest, arms, legs, and abdomen.  He also 
noted that he was getting new spots.  He indicated that he 
was compliant with his regimen of triamcinolone ointment, but 
felt that some of his hypopigmented patches were slightly 
larger.  He reported occasional pruritus on the patchy areas.  
Physical examination of the head and neck revealed no active 
lesions.  On the trunk and extremities, there were several 
hypopigmented and some reticular patches on the chest, 
abdomen, arms, buttocks, thighs, and near the axilla.  On the 
right dorsal hand there was a hyperpigmented lichenified 
plaque.  There was no axillary, cervical, or supraclavicular 
lymphadenopathy.  The diagnosis was parapsoriasis versus 
hypopigmented mycosis fungoides.  The Veteran underwent a 
punch biopsy, and was instructed to continue moisturization 
with Absorbase and to increase his dosage of triamcinolone 
ointment to the affected areas and the dorsal hand.  He was 
also started on Cleocin solution for a follicular papule on 
the lower abdomen.  Another August 2004 record reflects that 
the Veteran had a history of pityriasis rosea and reported 
for evaluation of some new lesions and some persistent old 
lesions.  The lesions were not particularly pruritic.  On 
examination, the Veteran had a few hypopigmented areas on his 
body, on the extremities, torso, and buttocks.  On the left 
arm there was one area of mild inflammatory patch within a 
hypopigmented area.  There was a similar lesion in the left 
antecubital area.  A third August 2004 treatment record notes 
that physical examination showed no active lesions on the 
head or neck.  On the trunk and extremities, there were 
several hypopigmented and some reticular patches on the 
chest, abdomen, arms, buttocks, thighs, and near the axilla.  
On the right dorsal hand there was a hyperpigmented 
lichenified plaque.  There was no axillary, cervical, or 
supraclavicular lymphadenopathy, and the biopsy sites were 
well-healed.  The diagnosis was parapsoriasis versus 
hypopigmented mycosis fungoides, and the Veteran was 
instructed to continue moisturization with Absorbase, 
triamcinolone ointment, and Cleocin solution.  

A September 2004 VA treatment record reflects that the 
Veteran had several biopsies which showed changes consistent 
with parapsoriasis but no frank atypical lyphocytic 
infiltrate.  Physical examination showed reticulate, poorly 
demarcated areas of hypopigmentation over the trunk, 
buttocks, and legs.  There was a keloid on the right arm.  
There was a 12 centimeter (cm.) hyperpigmented macule on the 
right buttock, which the Veteran reported was a birthmark.  
The diagnosis was "[c]linical and histological features 
[consistent with] large plaque psoriasis."  The VA physician 
increased the Veteran's dose of Diprosone ointment to use on 
the lesions on the trunk.  The Veteran was instructed to 
return in three months for a rebiopsy.  A May 2005 treatment 
record reflects that the Veteran underwent several biopsies 
to rule out mycosis fungoides, and that the last biopsy 
showed chronic dermal inflammatory infiltrate with no 
evidence of cutaneous T-cell lymphoma or atypical lymphs.  
There were no changes in skin lesions, and the Veteran was 
using the Diprosone ointment as treatment for possible 
parapsoriasis.  Physical examination revealed reticulate, 
poorly demarcated areas of hyperpigmentation over the trunk, 
buttocks, and legs.  There was also a keloid on the right arm 
and a 12 cm. hyperpigmented macule on the right buttock which 
the Veteran reported was a birthmark.  There was no axillary, 
cervical, or inguinal lymphadenopathy.  The diagnosis was 
hypopigmentation.  The Veteran underwent another biopsy, and 
he was instructed to continue using the Diprose ointment.  
Another May 2005 record notes the Veteran's complaints of 
"blatches" which were all over his trunk, arms, and legs 
with occasional itching.  The diagnosis was alteration in 
skin integrity related to skin plaques.  A third May 2005 
record reflects diagnoses of mild superficial subacute 
dermatitis with some focal exocytosis of the small 
lymphocytes into the epidermis on the skin of the buttock and 
"[h]ypopigmentation/dermatitis."  The Veteran was 
instructed to continue using the Diprose ointment.  A June 
2005 record indicates that the biopsy showed one small focus 
of few lymphocutes lining up but not diagnostic of mycosis 
fungoides.

In July 2008, the Veteran underwent a VA skin examination.  
The report notes the Veteran's complaints that his skin 
lesions had grown much larger with occasional increased scale 
and pruritus.  He noted that the skin had never cleared, and 
that the scale and pruritus came and went, but the light 
discoloration remained.  The Veteran was treated off and on 
with topical medications including hydrocortisone ointment, 
triamcinolone ointment, betamethasone ointment, and 
moisturizers.  No oral medication and no light therapy had 
ever been used.  The Veteran reported no treatment for his 
skin disorder since 2005.  Physical examination revealed the 
face, neck, and chest to be clear.  On the abdomen, there 
were multiple large poorly demarcated hypopigmented patches 
extending around to the bilateral flanks.  On the lower back, 
there were a few poorly demarcated scaly hypopigmented 
patches.  On the left buttocks, there was a large 
hypopigmented patch.  On the bilateral medial upper arms, 
there were large hypopigmented patches extending up into the 
axilla.  A few of the patches had dry scale.  On the 
bilateral upper thighs, there were a few smaller 
hypopigmented patches.  A right arm skin biopsy revealed 
hyperkeratosis; a left arm skin biopsy showed chronic dermal 
inflammatory infiltrate; and a buttock skin biopsy revealed 
mild superficial subacute dermatitis with some focal 
exocytosis of small lymphocytes into the epidermis.  The 
diagnosis was parapsoriasis.  The VA examiner reported that 
onset and course of treatment was intermittent and non-
worsening.  Current treatment was used as needed, and there 
were no immunosuppressive drugs, ultraviolet B-light 
treatment, psoralen-ultraviolet-light treatment, or electron 
beam therapy used.  There were no side effects of treatment, 
and there was no functional impairment, systemic symptoms, 
malignancy or neoplasm, urticaria, vasculitis, erythema 
multiforme, acne, alopecia, scarring, or disfigurement.  The 
percent of the entire body affected was less than 30 percent 
and the percent of exposed areas affected was less than 1 
percent.  The examiner explained that the Veteran had around 
30 percent involvement of the skin with areas of 
discoloration and some scales located on the trunk, arms, and 
upper thighs.  There was no prior systemic treatment, and it 
did not appear that any was warranted at that time.

In an October 2009 statement, C.S., M.D. reported that the 
Veteran was evaluated that month and that he had multiple 
patches on his back, abdominal wall, chest, lower, and upper 
extremities, and that his patches covered 40 percent of his 
body.

After a thorough review of the evidence of record, the Board 
concludes that an evaluation in excess of 30 percent is not 
warranted for the Veteran's service-connected skin disorder.  
38 C.F.R. § 4.118, Diagnostic Code 7822.  As discussed above, 
a rating higher than 30 percent is not supported unless more 
than 40 percent of the entire body or more than 40 percent of 
exposed areas are affected, and constant or near-constant 
systemic medications or intensive light therapy was required 
during the past 12-month period.  Id.  The medical evidence 
of record does not establish that these criteria are met.  
Specifically, the May 2004 VA examiner found that less than 1 
percent of the entire body was affected by the Veteran's skin 
disorder.  The July 2008 VA examiner concluded that 
approximately 30 percent of the Veteran's entire body was 
affected by his skin disorder and that less than 1 percent of 
exposed areas were affected.  The October 2009 private 
treatment record from C.S., M.D. indicated that the Veteran's 
skin disorder covered 40 percent of his body.  Thus, the 
medical evidence does not show that more than 40 percent of 
his entire body or more than 40 percent of exposed areas were 
affected by his skin disorder.  Moreover, the record does not 
indicate that the Veteran required systemic medications or 
intensive light therapy for his skin disorder.  The records 
indicate only that the Veteran required topical treatment, 
including hydrocortisone ointment, triamcinolone ointment, 
Diprosone ointment, and Absorbase.  Accordingly, the medical 
evidence of record does not support a rating higher than 30 
percent.  Id.

The Board acknowledges the Veteran's assertions that more 
than 40 percent and at least 60 percent of his skin was 
affected by his skin disorder.  The Veteran can attest to 
factual matters of which he had first-hand knowledge.  See 
Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); see 
also Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, 
the Veteran's lay assessment of how much of his skin is 
affected is not competent evidence as it does not reflect 
actual measurements of affected skin.  Moreover, the 
objective evidence does not indicate that such a large area 
of skin was affected at any given time.  Only those with 
specialized medical knowledge, training, or experience are 
competent to provide evidence on the question of the severity 
of a disability.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).   

In addition, the medical evidence of record reflects that the 
Veteran's skin disorder predominantly affects his back, 
chest, abdomen, arms, buttocks, thighs, and right hand.  The 
record does not reflect that the Veteran's skin disorder was 
ever present on his face.  Therefore, an increased rating 
under Diagnostic Code 7800 is not warranted.  38 C.F.R. 
§ 4.118, Diagnostic Code 7800 (2008).  Further, a 10 percent 
evaluation is the maximum available under Diagnostic Codes 
7802-7804.  Therefore, a rating in excess of 30 percent 
pursuant to the rating criteria for scars is only attainable 
if there is the equivalent of a deep scar covering areas 
exceeding 12 square inches (77 square cm.) (Diagnostic Code 
7801) or if there is limitation of motion of the affected 
part (Diagnostic Code 7805).  A deep scar is one associated 
with underlying soft tissue damage.  Diagnostic Code 7801, 
Note (2).  However, there is no evidence that the Veteran's 
skin disorder causes scars, and both the May 2004 VA examiner 
and the July 2008 VA examiner specifically found that the 
skin disorder caused no scarring or disfigurement.  
Accordingly, an increased rating under Diagnostic Code 7801 
is not for application.  38 C.F.R. § 4.118, Diagnostic Code 
7801 (2008).

Consideration has been given to whether an increased 
evaluation is warranted under other potentially applicable 
diagnostic codes.  Schafrath v. Derwinski, 1 Vet. App. 589, 
595 (1991).  However, there is no evidence of American (New 
World) leishmaniasis, old world leishmaniasis, discoid lupus 
erythematosus or subacute cutaneous lupus erythematosus, 
tuberculosis luposa, dermatophytosis, bullous disorders, 
psoriasis, exfoliative dermatitis, malignant skin neoplasms, 
benign skin neoplasms, other infections, other cutaneous 
manifestations of collagen-vascular diseases, vitiligo, 
diseases of keratinization, urticaria, vasculitis, erythema 
multiforme, acne, chloracne, alopecia, hyperhidrosis, or 
malignant melanoma.  38 C.F.R. § 4.118, Diagnostic Codes 
7807-7821, 7823-7833 (2008).  Although there was a finding of 
dermatitis, the evidence does not show that it covered more 
than 40 percent of the entire body or more than 40 percent of 
exposed areas affected, or; required constant or near-
constant systemic therapy.  38 C.F.R. § 4.118, Diagnostic 
Code 7806 (2008).  Accordingly, an increased evaluation is 
not warranted under the Diagnostic Code for dermatitis.

Generally, evaluating a disability using either the 
corresponding or analogous diagnostic codes contained in the 
Rating Schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27 
(2009).  However, because ratings are averages, it follows 
that an assigned rating may not completely account for each 
individual veteran's circumstance, but nevertheless would 
still be adequate to address the average impairment in 
earning capacity caused by disability.  In exceptional cases 
where the rating is inadequate, it may be appropriate to 
assign an extraschedular rating.  38 C.F.R. § 3.321(b) 
(2009).

The threshold factor for extraschedular consideration is a 
finding that the evidence before VA presents such an 
exceptional disability picture that the available schedular 
evaluations for that service-connected disability are 
inadequate, a task performed either by the RO or the Board.  
Id.; see Thun v. Peake, 22 Vet. App. 111, 115 (2008); see 
also Fisher v. Principi, 4 Vet. App. 57, 60 (1993) 
("[R]ating [S]chedule will apply unless there are 
'exceptional or unusual' factors which render application of 
the schedule impractical").  Therefore, initially, there 
must be a comparison between the level of severity and 
symptomatology of the Veteran's service-connected disability 
with the established criteria found in the Rating Schedule 
for that disability.  Thun, 22 Vet. App. at 115.  If the 
criteria reasonably describe the Veteran's disability level 
and symptomatology, then the Veteran's disability picture is 
contemplated by the Rating Schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is 
required.

The Board finds that the Veteran's skin disorder disability 
picture is not so unusual or exceptional in nature as to 
render the rating for this disorder inadequate.  The criteria 
by which the Veteran's skin disorder is evaluated 
specifically contemplate the level of impairment caused by 
that disability.  Id.  As demonstrated by the evidence of 
record, the Veteran's skin disorder is manifested by lesions 
on the back, chest, abdomen, arms, buttocks, thighs, and 
right hand which cover no more than 40 percent of his entire 
body and no more than 1 percent of exposed areas and which 
require only topical treatment and do not require constant or 
near-constant systemic medications or intensive light 
therapy.  When comparing these with the symptoms contemplated 
by the Rating Schedule, the Board finds that the schedular 
evaluation regarding the Veteran's skin disability is not 
inadequate.  A rating in excess of 30 percent is provided for 
certain manifestations of the Veteran's skin disorder, but 
the medical evidence reflects that those manifestations are 
not present in this case.  Therefore, the schedular 
evaluation is adequate and no referral is required.  

After review of the evidence, the preponderance of the 
evidence of record does not warrant a rating in excess of 30 
percent at any time during any distinct time period pertinent 
to this appeal.  See 38 U.S.C.A. §§ 5107, 5110 (West 2002); 
see also Hart, 21 Vet. App. at 509-10.


ORDER

A rating in excess of 30 percent for a service-connected skin 
disorder is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


